Citation Nr: 1233110	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO),
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to August 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO denied service connection for tinnitus.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

As a final preliminary matter, the Board notes that, in his substantive appeal VA-9 form, the Veteran stated his belief that he had hearing loss which was aggravated by service, indicating that he wished to reopen the issue of service connection for hearing loss, which was denied in a September 2008 rating decision.  However, as it appears that the RO has not yet adjudicated the matter of whether new and material evidence had been received to reopen the previously-denied claim for service connection for hearing loss, that matter is not properly before the Board and is, thus, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's assertions of  n-service noise exposure are consistent with the circumstances of his service, and are corroborated by contemporaneous notations in service treatment records.

3.  Competent, credible evidence indicates that the Veteran experienced ringing in his ears in and since service, and that his current tinnitus is likely due to in-service noise exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran asserts that he has tinnitus as the result of noise exposure in service.  Specifically, he contends that exposure to the noise of aircraft and carpentry machinery during his twenty-two years of s7ervice is the cause of his tinnitus.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the claim for service connection for tinnitus should be granted.

The Veteran's personnel records reflect that the Veteran's twenty-two years of service included service as a plane captain and as a patternmaker at a carpentry shop.  The Veteran is shown to have most recently served as a career counselor between July 2001 and his retirement from service in August 2008.  

Service treatment records include a March 2001 Hearing Conservation Data sheet which notes that the Veteran was routinely noise-exposed.  Service treatment records also include an April 2008 treatment record from the audiology clinic which includes a notation  that the Veteran had high levels of environmental noise and acoustic trauma from guns, machinery and from engines were reported, although he then denied tinnitus..  The report of a  May 2008 Veterans Administration Physical Examination reflects that the Veteran reported ringing in both ears.

Post-service records include a July 2009 letter from Dr. D.J. of the United States Naval Hospital.  In his letter, Dr. D.J. reported that the Veteran's case history was positive for tinnitus which was thought to be due to intense noise exposure associated with active military service.  Dr. D.J. further noted that during the Veteran's first two years in the Navy, he served as a plane captain, responsible for assisting in launching and recovery of aircrafts, and performing preventative maintenance and minor repairs to aircraft.  Dr. D.J. further noted that the Veteran worked as a patternmaker in a carpentry shop with the noise hazards of woodworking equipment for eight years thereafter.  Dr. D.J. opined that, based on the case history and his test findings, it was more likely than not that the Veteran's tinnitus was due to his military noise exposure.  

Initially, the Board notes that the Veteran, as layperson, is competent to report on matters observed or within his personal knowledge-to include his own symptoms or the occurrence of an injury.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, tinnitus-or ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Even where evidence is determined to be competent, however, the Board must also determine whether such evidence is credible.  See, e.g., Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).

In this case, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with the circumstances of his military service around aircraft.  As indicated above, notations in his service records provide contemporaneous support for this assertion.  

As for the Veteran assertion of experiencing tinnitus in and since service as a result of his in-service noise exposure, the Board acknowledges that the service records appear to reflect inconsistencies regarding whether the Veteran actually experienced tinnitus during service.  As noted, an April 2008 audiology clinic record reflects that he then denied tinnitus, whereas the report of a pre-discharge examination (seemingly, for benefits purposes) in May 2008, a mere one month later, reflects that he then reported experiencing ringing in the ears.  However, viewing this evidence in the light most favorable to the Veteran, the Board construes the Veteran's April 2008 denial as indicating that he was not experiencing tinnitus at that time, and not that  he had never experienced tinnitus. As such, rather than weigh against the credibility of the Veteran's assertions as to experiencing tinnitus, the Board finds that these apparently inconsistent reports indicate only that the Veteran then had intermittent tinnitus that was likely recurrent, but not persistent, at that time.  Aside from the above-noted records, the Board finds no reason to question the veracity of the Veteran's assertions as to experiencing tinnitus during and since service.

It is also noteworthy that lending support to the Veteran's claim is the opinion from Dr. D.J indicating that the Veteran's current tinnitus is likely etiologically related to his in-service noise exposure.  As noted in the July 2009 letter, based on the case history and his test findings, Dr. D.J. found that it was more likely than not that the Veteran's tinnitus was due to his military noise exposure.  Although Dr. D.J.'s opinion appears to be based, in large part, upon the Veteran's own reported history of in-service noise exposure, and of experiencing tinnitus during and since service, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, neither of which is the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board further points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a physician or to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Under the circumstances of this case, the Board finds that competent, credible evidence indicates that the Veteran experienced ringing in his ears in and since service, and that his current tinnitus is likely due to his in-service noise exposure.  As such, and with resolution of all reasonable doubt in the Veteran's favor (see 38 U.S.C.A. § 5103, 38 C.F.R. § 3.102, and Gilbert, supra), the Board concludes that the criteria for service connection for tinnitus are met.



ORDER

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


